Title: To James Madison from Lafayette, 26 October 1809
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Paris 26h October 1809
I Wish Gnl. Armstrong May before the departure of the Vessel Know Something More of the Late Austrian peace than the principal Ministers of the Emperor Knew of it Last Evening. They Have Been informed With the public that a treaty Has Been Signed. They are to day Summoned to fontainebleau. The Rest is Mere Conjecture which Cannot fail to be Soon Ascertained. Yet the General form of the Business Has Appeared to Gnl. Armstrong to Contain Sufficient information, With Respect to the Main Concerns of the U. S., for an immediate dispatch to You. I Will not let it Go, Before I Return to La Grange, Without Letting You Hear of a friend Whose Affection and Good Wishes Accompagny Every public and personal Concern of Your life. I Have not this Very Long While Heard from You. Nothing Has Reached me from M. duplantier Since the Letter Where He Considered the Remisness of the City in not Availing themselves of the Grant of Congress for their Boundaries as a Circumstance Which Might Become Very Advantageous to me. But He Has Sent Neither titles or documents for the Remaining part of the Lot Near the town, nor for the other Locations. Had they Been forwarded to, and of Course Signed By You, they Would Have Come With the Last Vessels. The Want of them Has Hitherto defeated Every Arrangement tried in Europe for a General Clearance of My fortune, and the temporary Means to prevent An Unretrievable Ruin Have, in the Course of Several Years, Greatly increased the Load and the danger, So that it Becomes more difficult and Extremely Urging to Come to a Conclusion. If it Were once done, I Would Be Very Easy in the Moderate Life I Lead With My family of children and Grand children, 13 in all, on the farm which, Under My Agricultural pursuits thrives Very Well, and a Small Addition of Revenue, as Explained in My former letters, Would Have Been Amply Sufficient. But the important, and to fulfill Your kind Views in My Behalf, the Necessary point is to Be Enabled, By the proper titles, to Be Countenanced in the Arrangements which Should at once Relieve me from the increasing Weight of My debts in Europe. To Be Under Such an obligation to the Exertions of my friends, and the Benevolence of the people in the United States is a Circumstance of which I feel Equally proud and Happy. While I Enjoy the great Share You Have in it, My dear Madison, I Regret the trouble it gives You, and the ⟨wants⟩ there Have Been for Such an Extent of Magnificent Kindness. I Beg You to present My Grateful aknowledgements to Mr. Gallatin And with Affectionate Apologies for the importunate Repetition of private pecuniary Concerns, I shall only, this day, offer You the Expression of My old friendship and Highest Regard
Lafayette
